 



Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement (as amended hereafter, this “Agreement”) is
entered into as of August 17, 2017 and confirms the understanding and agreement
by and between TECH CAPITAL, LLC, a California limited liability company
(“Lender”), with its headquarters at 2010 North First Street, Suite 300, San
Jose, California 95131 (Facsimile No. 408-467-2393), and NEPHROS, INC., a
Delaware corporation (“Borrower”), with its headquarters at 41 Grand Avenue,
River Edge, New Jersey 07661 (its “Chief Executive Office”) (Facsimile No.
202-343-5207), regarding the loans to be made by Lender and Lender’s terms and
conditions.

 

RECITALS

 

A. Borrower has requested Lender to make loans to Borrower for business purposes
including working capital.

 

B. Lender is willing to make such loans to Borrower, on the terms and conditions
set forth in the Agreement, and Borrower agrees to make the payments required by
this Agreement and to comply with the other terms and conditions of this
Agreement.

 

AGREEMENT

 

1. Subject to the terms of this Agreement, upon Borrower’s request, Lender shall
from time to time in Lender’s sole discretion advance sums to Borrower under the
A/R Borrowing Base (each, an “Advance” and collectively, “Advances”) so long as
no Overadvance exists before the requested advance or would be created by such
Advance, with an “Overadvance” to exist when the principal balance of all
outstanding Advances and other Obligations (as defined in Paragraph 6) plus any
applicable reserves exceed the Allowable Amount. The “Allowable Amount” means
the lesser of (a) One Million and 00/100 Dollars ($1,000,000.00) (the “Maximum
Amount”), or (b) the Borrowing Base, with “Borrowing Base” meaning the sum of
(i) Eighty-Five percent (85%) of the Net Face Amount of Prime Accounts (both as
defined in Paragraph 2), but in any event not in an aggregate amount in excess
of One Million and 00/100 Dollars ($1,000,000.00) (the “A/R Borrowing Base”),
plus (ii) thirty-five percent (35%) of the Current Market Cost (as defined in
Paragraph 2) of finished goods that constitute Eligible Inventory, but in any
event not in an aggregate amount in excess of the lesser of Two Hundred and
Fifty-Thousand and 00/100 Dollars ($250,000.00) or Fifty percent (50%) of the
aggregate Net Face Amount of Prime Accounts (the “Inventory Borrowing Base”).
Amounts borrowed may be repaid and, subject to the terms of this Agreement,
reborrowed at any time during the term of this Agreement. Borrower shall draw
all available funds under the A/R Borrowing Base prior to drawing any available
funds under the Inventory Borrowing Base. At such time that amounts advanced
under the A/R Borrowing Base have been paid in full, with no further intention
on the part of Lender to make further Advances, or on the part of Borrower to
obtain further Advances, amounts advanced under the Inventory Borrowing Base
shall also be due and payable in full. Amounts available under this Agreement
shall be advanced prior to amounts available under any other agreement with
Lender, unless Lender deems otherwise. To the extent Borrower uses Advances
under this Agreement to purchase Collateral (as defined in Paragraph 6),
Borrower’s repayment of the Advances shall apply on a “first-in first-out” basis
so that the portion of the Advances used to purchase a particular item of
Collateral shall be paid in the chronological order in which Borrower purchased
the Collateral. Lender may, in its sole discretion, from time to time, reduce
the above percentage or institute reserves against the Borrowing Base to the
extent Lender determines in good faith that: the dilution rate of Accounts (as
defined in Paragraph 6) for any period has or may be reasonably anticipated to
increase in any material respect; the general creditworthiness of one or more
account debtors has declined; the number of days of turnover of Inventory (as
defined in Paragraph 6) for any period has increased in any material respect;
the liquidation value of Eligible Inventory, or any category thereof, has
decreased; cost or count variances exist or are anticipated to exist with
respect to Inventory; or the nature or quality of Inventory has deteriorated.

 

 

 

 



2. As used in this Agreement ‘‘Net Face Amount” shall mean with respect to an
Account, the gross face amount of such Account less all trade discounts or other
deductions to which the account debtor is entitled. “Prime Accounts” shall mean
Accounts created by Borrower which: (a) are acceptable to Lender in its sole
discretion; (b) are creditworthy, and not owing from account debtors that have
failed, are insolvent, out of business, or who are subject to a voluntary or
involuntary insolvency proceeding; (c) are subject to a perfected first priority
security interest held by Lender; (d) have been delivered to Lender in such a
manner as Lender may require, including being presented with a “Report of
Assignments” or such other procedural requirement established by Lender pursuant
to this Agreement or in a procedure manual or otherwise; (e) as of the date of
determination, are not more than sixty (60) days past due or remain uncollected
more than ninety (90) days from the date of each invoice; (f) have been created
by absolute sales of Borrower’s merchandise or services, are genuine, bona fide
and collectible, and Borrower has good, unencumbered and absolute title thereto,
free of any third party claims and liens; (g) are not subject to any dispute,
right of offset, claim, cross-claim, counterclaim, defense or right of
cancellation or return; (h) at the time of delivery or transmission to Lender,
all property (and/or services) giving rise to such Accounts will have been
delivered (from Premises in the United States) to, and/or performed, as
applicable, and unconditionally accepted by, each account debtor, and such
property shall not have been placed on consignment, guaranteed sale, sale or
return, sale on approval, or other terms by which payment by the account debtor
is conditional; (i) Borrower has fully performed as required by the terms of all
agreements and purchase orders giving rise to such Account; (j) are due and
unconditionally payable on terms of thirty (30) days or less, or on such other
terms (as are acceptable to Lender) which are expressly set forth on the face of
all invoices, copies of which shall be delivered to Lender, and no such Accounts
will then be past due; (k) do not consist of progress billings, bill and hold
invoices or retainage invoices; (1) neither the account debtor nor any officer,
employee or agent of the account debtor with respect to such Accounts is an
officer, employee or agent of or affiliated with Borrower directly or indirectly
by virtue of family membership, ownership, control, management or otherwise, nor
are any such Accounts owing from account debtors to whom Borrower is or may
become liable to for goods or services rendered by such account debtors to
Borrower; (m) the account debtors with respect to such Accounts are not any
foreign government, the United States of America, any State or any political
subdivision, department, agency or instrumentality thereof; (n) from a single
account debtor and its affiliates do not in the aggregate constitute more than
twenty-five percent (25%) of all otherwise Prime Accounts (but the portion of
such Accounts not in excess of such percentage may be deemed Prime Accounts);
(o) are not owed by any account debtor whose Accounts that have aged ninety (90)
days or more from invoice date comprise more than twenty-five percent (25%) of
such account debtor’s total Accounts; and (p) are not Accounts with respect to
which the account debtor is a resident of a country other than the United States
of America except as Lender may consent in its sole discretion; and (q) strictly
comply with all Borrower’s warranties and representations to Lender (including
those set forth in Paragraph 9). Any Accounts that are not Prime Accounts shall
nevertheless be part of the Collateral, and Borrower acknowledges and agrees
that (unless otherwise agreed to by Lender in writing) all Accounts shall be
assigned to Lender regardless of whether Advances will be made against same.
“Value” shall mean the lower of cost or fair market value. “Premises” shall
collectively mean the Chief Executive Office and 380 Lackawanna Place, South
Orange, New Jersey 07079, and 100 Corporate Drive, Montgomeryville, Pennsylvania
18936 (Lansdale - third party warehouse), Borrower’s existing additional
place(s) of business, and Borrower’s hereafter additional place(s) of business
(individually and collectively, the “Other Locations”).

 

As used in this Agreement, “Current Market Cost” means, as determined by Lender
in its sole discretion, the lower of: (a) cost of Inventory, computed on a
first-in-first-out basis in accordance with GAAP (as defined in paragraph 43);
or (b) the market value of Inventory. “Eligible Inventory” means, as determined
by Lender in its sole discretion, Inventory that meets the following criteria:
(i) Inventory acceptable to Lender, in its sole discretion, for lending
purposes; (ii) Inventory held for sale or lease in the ordinary course of
Borrower’s business; (iii) Inventory located at Borrower’s Premises (as defined
in Paragraph 2); provided, however, that if any such location is owned by a
third party other than Borrower, Lender shall have obtained from the owner
thereof an agreement relative to Lender’s rights with respect to such Inventory,
in form and content satisfactory to Lender; (iv) Inventory shall be that in
which Lender has a first perfected security interest; (v) Inventory shall not be
subject to a security interest, lien or other encumbrance in favor of any other
person or entity; (vi) Inventory shall be of good and merchantable quality free
from defects, and that is not slow moving, obsolete, returned, perishable, or
manufactured under a license agreement unless the licensor (if other than
Borrower) has entered into an agreement in form and content satisfactory to
Lender; (vii) Inventory shall be owned by, and in the lawful possession of,
Borrower; (viii) Inventory shall be that which does not consist of packaging or
shipping materials; (ix) Inventory shall be that which does not consist of
supplies used or consumed in Borrower’s business; and (x) Inventory that does
not consist of raw materials or work-in-process. General criteria for Eligible
Inventory may be established and revised from time to time by Lender in its sole
discretion. Any Inventory that is not Eligible Inventory shall nevertheless be
part of the Collateral.

 

  Page 2 of 19 

 

 



3. Except as provided below, each Advance and the Obligations to Lender shall be
paid by the receipt by, and/or the delivery to, Lender of all payments on
Accounts (including, without limitation, deposits relating thereto and
collections on cash sales) and proceeds of other Collateral. Notwithstanding the
foregoing, in the event that an Overadvance exists at any time (and without
affecting Lender’s other rights and remedies), Borrower shall immediately repay
the entire Overadvance to Lender without demand. In addition, all Obligations,
whenever and however created, shall become immediately due and payable without
demand upon the occurrence of an Event of Default (as defined in Paragraph 29)
or in the case of termination (as set forth in Paragraph 32), whether by notice,
lapse of time or otherwise, whichever occurs first. Payments received on Prime
Accounts shall be applied to the Obligations first against fees and costs, if
any, then against interest and then against principal and with any credit
balance consisting of cleared funds in excess of any reserves, in the absence of
an Event of Default, to be remitted to Borrower. Payments received from any
other source that is not proceeds from a Prime Account shall be applied in the
same manner as payments received from a Prime Account as set forth herein. For
purposes of calculating borrowing availability under Paragraph 1, payments shall
be credited against the Obligations no later than the next business day
following the business day payments are received but for purposes of computing
interest shall be deemed made as set forth in Paragraph 4, with all payments
subject to reversal upon dishonor. Borrower shall be provided on-line internet
access (or other access in Lender’s discretion) to information regarding the
Obligations, and such information shall be conclusively presumed to be correct
and constitute an account stated unless, within thirty (30) days following any
such information first becoming available, Borrower delivers (pursuant to
Paragraph 35) written objection thereto to Lender.

 

4. Advances and other Obligations hereunder shall bear interest, on the average
daily outstanding balance, at the rate (the “Rate”) of three and one-half
percentage point(s) (3.50%) per annum (in the case of Advances against the A/R
Borrowing Base), and three and one-half percentage point(s) (3.50%) per annum
(in the case of Advances against the Inventory Borrowing Base) over and above
the rate announced as the “prime” rate in the Western Edition of the Wall Street
Journal which is in effect from time to time (the “Prime Rate”); provided that
the Prime Rate shall at all times be deemed to be not less than four and
one-quarter percent (4.25%) per annum (the “Deemed Prime Rate”) and provided
that the minimum amount of interest payable together with the Administrative Fee
(as defined in Paragraph 5) shall in no event be less than One Thousand and
00/100 Dollars ($1,000.00) per month (the “Minimum Monthly Interest Payment”).
In the event that the Prime Rate is changed, the adjustment in the Rate charged
shall be made on the day such change occurs. Interest shall be computed on the
basis of a 360-day year for the actual number of days elapsed. Interest shall be
due and payable monthly on the first day of each month, and if not so paid,
shall bear interest at the Rate. At Lender’s option, accrued interest may be
charged as an Advance hereunder and added to the Obligations regardless of
whether an Overadvance will result. Notwithstanding anything to the contrary
contained in this Agreement, for the purpose of computing interest, no payment
made by check or any other means including, without limitation, by wire or
credit card receipts, shall be deemed made until three (3) business days after
receipt thereof by Lender, to allow for and subject to, clearance of funds (such
timer period “Clearance Days”).

 

5. The following fees/deposits shall apply:

 

(a) Loan Fee – On the effective date of this Agreement (which shall occur upon
the initial Advance hereunder) (the “Effective Date’”) and annually, every
twelve (12) months thereafter while any Obligations remain outstanding,
Borrower, without demand, agrees to pay Lender a loan fee in the amount of
six-tenths of one percent (0.60%) of the Maximum Amount (the “Loan Fee”). At
Lender’s option, the Loan Fee may be charged as an Advance hereunder and added
to the Obligations regardless of whether an Overadvance will result.

 

(b) Administrative Fee - While any Obligations remain outstanding, on or before
the first day of each month, Borrower, without demand, agrees to pay an
administrative fee equal to N/A percent (N/A%) per month of the average daily
outstanding balance of Obligations during the preceding month (the
“Administrative Fee”). For purposes of computing the average daily outstanding
balance of Obligations during the month and the Administrative Fee payable on
account thereof, payments shall be applied as set forth in Paragraphs 3 and 4
above. At Lender’s option, the Administrative Fee may be charged as an Advance
hereunder and added to the Obligations regardless of whether an Overadvance will
result.

 

  Page 3 of 19 

 

 



(c) Good Faith Deposit - Lender has received or will receive a deposit in the
amount of Two Thousand Five Hundred and 00/100 Dollars ($2,500.00) (the “Good
Faith Deposit”) to be applied against audit fees and expenses and actual out of
pocket costs incurred by or on behalf of Lender in connection with the
transaction relating to this Agreement and the Loan Documents (as defined in
Paragraph 37). Any unpaid portion of the Good Faith Deposit shall be due and
payable on the Effective Date. In the event that such fees and costs are less
than the Good Faith Deposit, any such excess deposit will be applied to the Loan
Fee, or if the Loan Fee has been paid in full, such excess amount shall be
applied against then or thereafter existing Obligations. In the event such fees
and costs are more than the Good Faith Deposit, any such excess fees and costs
will be immediately paid by Borrower without demand or, at Lender’s option, may
be charged as an Advance hereunder and added to the Obligations regardless of
whether an Overadvance will result.

 

(d) Documentation Fee/Legal Deposit - Lender has received or will receive an
additional documentation fee and legal deposit in the amount of Two Thousand
Five Hundred and 00/100 Dollars ($2,500.00) to be applied against document
preparation and legal fees and costs (the “Documentation Fee/Legal Deposit”).
Any unpaid portion of the Documentation Fee/Legal Deposit shall be due and
payable on the Effective Date. In the event that such fees and costs are less
than the Documentation Fee/Legal Deposit, any such excess deposit will be
applied to the Loan Fee, or if the Loan Fee has been paid in full, such excess
amount shall be applied against then or thereafter existing Obligations. In the
event such fees and costs are more than the Documentation Fee/Legal Deposit, any
such excess fees and costs will be immediately paid by Borrower without demand
or, at Lender’s option, may be charged as an Advance hereunder and added to the
Obligations regardless of whether an Overadvance will result.

 

(e) Audit Fee – In connection with periodic audits as required by Lender,
Borrower shall pay to Lender without demand audit fees of One Thousand and
00/100 Dollars ($1,000.00) per day, plus actual out of pocket costs related to
each audit. At Lender’s option, the Audit Fee may be charged as an Advance
hereunder and added to the Obligations regardless of whether an Overadvance will
result.

 

(f) Overadvance Fee – If an Overadvance exists without Lender’s prior written
consent, Borrower shall pay Lender a fee equal to three percent (3.0%) of the
original amount of such Overadvance, with such fee not constituting a waiver of
Lender’s rights and remedies occasioned by such Overadvance. If an Overadvance
exists with Lender’s prior written consent, as one or more of the conditions to
such consent, Borrower shall pay Lender a fee in an amount determined by Lender.
At Lender’s option, the applicable Overadvance Fee may be charged as an Advance
hereunder and added to the Obligations regardless of whether an existing
Overadvance will be increased thereby.

 

(g) Inventory Appraisal Fee – While any: (a) funds are available to Borrower
under the Inventory Borrowing Base; or (b) funds that have been advanced under
the Inventory Borrowing are owing and payable to Lender, Borrower shall pay on
demand any fees incurred in connection with periodic Inventory appraisal and
monitoring fees.

 

  Page 4 of 19 

 

 



6. This Agreement secures the following: (a) Borrower’s Advances and all other
Obligations; (b) all of Borrower’s other present and future obligations to
Lender; (c) the repayment of (i) any amounts that Lender may advance or spend
for the maintenance or preservation of the Collateral (as defined herein below)
or any collateral provided by any Guarantor (as defined in Paragraph 23); and
(ii) any other expenditures that Lender may make under the provisions of this
Agreement or for the benefit of Borrower; (d) all amounts owed under any
modifications, renewals or extensions of any of the foregoing obligations
whether or not of the nature contemplated at the date hereof; (e) all other
amounts now or in the future owed by Borrower or any Guarantor to Lender; (f)
any of the foregoing and interest thereon that arises after the filing of a
petition by or against Borrower under the Bankruptcy Code, even if the
obligations do not accrue because of the automatic stay under Bankruptcy Code §
362 or otherwise; and (g) interest on the preceding amounts as set forth in this
Agreement or the Loan Documents, or if no such agreement, at the maximum rate
permitted by law ((a) through (g) collectively, the “Obligations”). These
Obligations shall be secured by a continuing security interest in all of the
personal property and trade fixtures now owned or hereafter acquired by Borrower
whether now existing or hereafter arising and wherever located, together with
all collateral now or hereafter described in any form UCC-1 filed against
Borrower naming Lender as the secured party, including without limitation, (1)
all Accounts; (2) all Chattel Paper including without limitation Electronic
Chattel Paper; (3) all Inventory; (4) all Equipment; (5) all trade fixtures and
all Fixtures if real property collateral is involved; (6) all Instruments; (7)
all Financial Assets, including without limitation, Investment Property; (8) all
Documents; (9) all Deposit Accounts; (10) all Letter of Credit Rights; (11) all
General Intangibles including without limitation copyrights, trademarks, and
patents in all countries, Payment Intangibles and Software, and all rights in
and to domain names in whatever form, and all derivative URLs; (12) all
Supporting Obligations; (13) any Commercial Tort Claim listed on any schedule
provided herewith or hereafter; (14) all returned or repossessed goods arising
from or relating to any Accounts or Chattel Paper; (15) all certificates of
title and certificates of origin or manufacturers statements of origin relating
to any of the foregoing, now owned or hereafter acquired; (16) all property
similar to any of the foregoing hereafter acquired by Borrower; (17) all ledger
sheets, files, records, documents, instruments, and other books and records
(including without limitation related electronic data processing Software)
evidencing an interest in or relating to the above; (18) all money, cash or cash
equivalents; and (19) to the extent not otherwise included in the foregoing, all
proceeds, products, insurance claims, and other rights to payment and all
accessions to, replacements for, substitutions for, and rents and profits of,
and noncash proceeds of each of the foregoing (all of the foregoing
collectively, the “Collateral”). All of the foregoing terms, capitalized or
otherwise, shall have the meaning given in the California Uniform Commercial
Code, as amended from time to time (the “UCC”). Notwithstanding any contrary
term of this Agreement, Collateral shall not include any waste or other
materials that have been or may be designated as toxic or hazardous. Each new
Advance and other Obligation(s) (and all prior Advances and other Obligations)
shall be secured by this Agreement and all other security agreements that
Borrower has then given or caused to be given, or thereafter gives or causes to
be given, to Lender. Except to the extent otherwise provided, this Agreement
does not secure any obligation that is secured by a consensual lien on real
property.

 

7. Borrower shall preserve Borrower’s existence and not, in one transaction or a
series of related transactions: (a) merge into or consolidate with any other
entity, or sell any of Borrower’s assets (except for sales of Inventory in the
ordinary course of business but subject to the terms of Paragraph 30); (b)
change the Borrower’s State of organization or formation or Borrower’s legal
name; (c) relocate its Chief Executive Office or Premises; or (d) open any new
locations unless Borrower (1) gives thirty (30) days’ prior written notification
to Lender; and (2) executes and delivers, or causes to be executed and
delivered, to Lender such agreements, documents, and instruments as Lender may
deem necessary or desirable to protect Lender’s interests in the Collateral at
such locations, including without limitation, UCC-1 Financing Statements and
waivers with an acknowledgement of Lender’s interest from any landlord, bailee,
or warehouseman in form and substance satisfactory to Lender, or as Lender may
require as a result of such change. The Collateral, however, shall not at any
time now or hereafter be stored with a landlord, bailee, warehouseman, or
similar party without Lender’s prior written consent and Lender’s receipt of the
above waivers with an acknowledgement from the third party that it is holding
the Collateral for the benefit of Lender. Borrower shall provide Lender with
thirty (30) days advanced notice of the sale or contemplated sale of the
Premises whether owned or leased. Borrower will cooperate with Lender in
obtaining possession or control, where Lender chooses to require possession or
control in addition to the filing of a financing statement. Borrower will
cooperate with Lender in obtaining possession or control with respect to
Collateral consisting of Deposit Accounts, Investment Property, Letter of Credit
Rights, and Electronic Chattel Paper. If Borrower has or shall acquire a
commercial tort claim, Borrower shall promptly notify Lender in a writing signed
by Borrower of the general details thereof and grant to Lender in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
Lender.



 



8. Borrower shall not do business under any name other than Nephros, Inc. unless
Borrower has provided to Lender evidence it has taken such legal steps required
with respect to fictitious or assumed names under the applicable laws of the
jurisdictions in which Borrower is located and/or does business. To that effect,
Lender has received acceptable documentation indicating that Borrower will be
doing business under the following additional name(s): ———-N/A———-.

 

  Page 5 of 19 

 



 

9. So long as any Obligations remain outstanding, Borrower warrants, represents
and agrees that: (a) all Accounts and all Inventory against which Borrower seeks
Advances, shall be Prime Accounts and Eligible Inventory, as applicable; (b) all
Collateral in which a security interest has been or will be given or caused to
be given by Borrower to Lender is and will be a first priority security interest
on the property described in each such security agreement (except insofar as
Borrower has notified Lender to the contrary in writing and Lender has
consented) and shall remain personal property at all times; (c) the property
covered by all security agreements given or caused to be given by Borrower to
Lender (1) is solely owned by Borrower or the party described in such security
agreement; or (2) Borrower or such party has rights in or the power to grant a
security interest in such property; (d) the property covered by all security
agreements given or caused to be given by Borrower to Lender is free and clear
of all liens, encumbrances, security interests, adverse claims, or restrictions
on transfer or pledge except as created by such security agreements; (e) the
Collateral covered by all security agreements given or caused to be given by
Borrower to Lender is kept in good condition and repair, is not subject to
waste, will not be affixed to any real property in any manner which would change
the Collateral’s nature from that of personal property to real property and/or
fixture, and (except for sales of Inventory in the ordinary course of business
but subject to the terms of Paragraph 30) will not be removed from the Premises
described in such security agreements without first obtaining Lender’s prior
written consent; (f) all Collateral consisting of goods shall be located solely
in New Jersey and Pennsylvania or such other State as Lender consents to in
advance in writing, such consent to which shalt not be unreasonably withheld or
delayed given Borrower’s usual course of business (the “Collateral State(s)”);
(g) all facts, figures, representations given, or caused to be given by Borrower
to Lender in connection with the Value of the Collateral or regarding each
Advance or Account or pertaining to anything done under this Agreement shall be
true and correct; (h) Borrower’s books and records fully and accurately reflect
all of Borrower’s assets and liabilities (absolute and contingent), are kept in
the ordinary course of business in accordance with GAAP, (as defined in
Paragraph 43) consistently applied and all information contained therein is true
and correct; and (i) the fair market value of the property covered by all
security agreements given by Borrower to Lender, is and shall at all times be,
not less than the price which Borrower paid therefor (less normal depreciation
caused by ordinary wear and tear) and as represented to Lender.

 

10. So long as any Obligations remain outstanding, Borrower warrants,
represents, and agrees that: (a) Borrower will not borrow any money in excess of
Twenty-five Thousand and 00/100 Dollars ($25,000.00) in the aggregate, except
pursuant to this Agreement without first obtaining the consent of Lender; (b)
Borrower will not guarantee or otherwise become liable with respect to the
obligations of any third party; (c) Borrower will not make any distributions or
declare or pay any dividends (whether in cash or stock) on, or purchase,
acquire, redeem or retire any of Borrower’s capital stock without Lender’s prior
written consent; (d) Borrower will not directly or indirectly make or acquire
any beneficial interest in, or make any loan or capital contribution to any
third party without Lender’s prior written consent; (e) Borrower shall not
directly or indirectly enter into or permit to exist any transaction with any
affiliate of Borrower except in an arms’ length transaction for adequate
consideration conducted in the ordinary course of business and which is
previously disclosed to Lender, nor shall Borrower transfer any of its assets to
an affiliate of Borrower without Lender’s prior written consent;; (f) Borrower
shall immediately notify Lender if Borrower’s C.E.O., or C.F.O. are no longer
employed or die or become disabled, and Borrower shall hire a replacement for
same that is satisfactory to Lender within 8 weeks of so notifying Lender; (g)
all taxes of any governmental or taxing authority due or payable by, or imposed
or assessed against Borrower have been paid and shall be paid in full before
delinquency; (h) all filings or other actions required under applicable law,
including but not limited to securities law, have been made or shall be made
before delinquency; (i) there are no actions or proceedings pending by or
against Borrower before any court or administrative agency, and there are no
pending, threatened, or known to be imminent litigation, governmental
investigations or claims, complaints, or prosecutions involving Borrower, and
Borrower is not bound by the terms of any settlement agreement, consent decree,
court order, injunction or the like relating to formerly pending, pending, or
threatened actions, proceedings, or prosecutions involving Borrower, except as
heretofore disclosed in writing to Lender; (j) Borrower has the legal power and
authority to enter into this Agreement and to perform and discharge all of its
obligations hereunder; (k) Borrower’s exact legal name is as set forth in the
first paragraph of this Agreement; (1) Borrower is a corporation and Borrower
will do all things necessary to preserve good standing as a corporation under
the laws of the State of Delaware, the state of Borrower’s organization and the
state(s) where Borrower conducts business, including without limitation: New
Jersey and Pennsylvania; and (m) the person executing this Agreement has full
authority to do so and to bind Borrower under Borrower’s governing articles,
bylaws or other governing documents. Lender does not authorize, and Borrower
agrees not to: (1) make any sales, leases or licenses of any of the Collateral
outside of the ordinary course of business or in contravention of the terms of
this Agreement or the Loan Documents; (2) enter into an exclusive license of any
of the Collateral, a license of any of the Collateral outside of the ordinary
course of business or in contravention of the terms of this Agreement or the
Loan Documents or fail to notify Lender of any license permitted hereunder; or
(3) grant or permit to exist any other security interest or lien in any of the
Collateral, or on any income, profits or proceeds therefrom. Borrower shall
accept no returns and shall grant no allowances or credits to account debtors
without notifying Lender at the time credit is issued. Lender shall have the
right to impose a reserve against the A/R Borrowing Base for actual or
anticipated returns, allowances, and credits.

 

  Page 6 of 19 

 

 



11. Borrower agrees to execute upon demand by Lender any and all documents or
statements intended to perfect and/or continue Lender’s security interest in the
Collateral, in whatsoever form Lender may require including but not limited to
an abbreviated Collateral description such as “All Assets of the Borrower”, as
provided for and defined in Division 9 of the California UCC, but Lender shall
be entitled and is hereby expressly authorized to execute and file the same on
Borrower’s behalf, and Lender is hereby appointed Borrower’s attorney-in-fact
for such purpose.

 

12. Each warranty, representation, and agreement contained in this Agreement
shall be automatically deemed repeated and reaffirmed with each Advance and
shall be conclusively presumed to have been relied on by Lender regardless of
any investigation made, or information possessed by Lender. The warranties,
representations and agreements set forth herein shall be cumulative and in
addition to any and all other warranties, representations and agreements
contained in any other document or instrument which Borrower shall give, or
cause to be given, to Lender either now or hereafter.

 

13. Notwithstanding termination of this Agreement, all assignments, pledges,
liens, and/or other security interests now or hereafter granted to Lender and
all other obligations required of Borrower pursuant to this Agreement, any of
the other Loan Documents, or any other procedure manual or other requirement of
Lender shall continue in full force until all of the Obligations owing to Lender
have been paid, including without limitation Borrower’s obligation to continue
to turn over sales information and invoices, and collections thereon, to Lender.

 

14. Borrower shall promptly pay any and all expenses of storing, warehousing,
insuring, handling and shipping of Borrower’s property, any and all excise,
property, sales and other taxes (providing Lender with evidence of payment
thereof) levied or imposed by any governmental or taxing authority on Borrower
or on any of Borrower’s property or any property caused to be given to Lender as
security, and any amounts owing to any third party that could give rise to any
security interest, encumbrance or lien on any of Borrower’s property or any
property serving as Lender’s Collateral. If Borrower fails to promptly pay when
due, whether to Lender or any other person, monies which Borrower is required to
pay under any requirement of this Agreement, Lender may, but need not, pay the
same and charge Borrower’s account therefore and Borrower shall promptly
reimburse Lender therefor. Any and all sums shall become additional indebtedness
owing to Lender and shall bear interest at the rate provided in Paragraph 4
hereof and shall be covered by all security now or hereafter given by Borrower
or which Borrower causes to be given to Lender. Lender need not inquire as to,
or contest the validity of, any such expense, tax, security interest,
encumbrance or lien, and the receipt for the payment thereof from the
appropriate governmental agency or other entity shall be conclusive evidence
that the same was validly due and owing

.

15. All documents to be delivered by Borrower to Lender shall contain such terms
and be in such form as Lender may require. Each assignment, pledge or other
security agreement shall include and cover all of Borrower’s right, title, and
interest in property described therein and all of Borrower’s books, records, and
files relating thereto. All ledger sheets, files, records and documents, files
and records relating to Accounts, Inventory, or other Collateral assigned to
Lender shall, unless delivered to or removed by Lender, be kept on the Premises
in trust for, and without cost to Lender. Lender may at any time remove from the
Premises all documents, files and records relating to the Collateral.

 

  Page 7 of 19 

 

 



16. Prior to Lender’s first verification of Inventory or audit of Borrower’s
Accounts, Lender may, in Lender’s sole discretion, determine or redetermine the
Value of Borrower’s Inventory and value of Accounts by applying to Borrower’s
assigned values thereof such percentage as Lender deems appropriate, based upon
Lender’s initial sample or other basis. Lender may likewise determine or
redetermine the values thereof between Lender’s Inventory verifications and
audits of Borrower’s Accounts, based upon Lender’s last preceding verification,
audit, sampling, review, or other basis in Lender’s sole discretion.

 

17. Borrower acknowledges and agrees that Lender may from time to time at its
discretion obtain or prepare such further credit reports and other reports as it
may deem necessary to continue to keep itself apprised regarding the continued
financial condition of Borrower and hereby authorizes Lender to obtain or
prepare such credit and other reports from time to time as Lender deems
appropriate.

 

18. Lender may, at any time, without notice to or the assent of Borrower, (a)
after the occurrence of an Event of Default, or (b) as necessary in Lender’s
discretion in light of the facts and circumstances to protect Lender’s interest:
(i) notify any account debtor that its Accounts have been assigned to Lender by
Borrower and that payment thereof is to be made to the order of, and directed
solely to, Lender; and (ii) send, or cause to be sent by its designee, written
or telephonic requests for verification of any Accounts directly to the
applicable account debtor. At Lender’s request, all invoices and statements sent
to any account debtor shall state that the relevant Accounts have been assigned
to Lender and that any payments in respect thereof are payable directly and
solely to Lender. Borrower shall direct, at Borrower expense and in the manner
requested by Lender from time to time in its sole discretion, that payments and
other proceeds of Accounts and other Collateral be sent to Lender which manner
may include, without limitation, being sent: (i) directly to a Lender owned bank
account; (ii) directly by account debtor(s) to a post office box (the “Post
Office Box”), owned by Lender or Borrower and designated in the name of Lender
or Borrower, but as to which access is limited solely to Lender; (iii) directly
by account debtor(s) to a deposit account maintained by Borrower, provided (1)
Lender has received a control agreement over same, in form acceptable to Lender,
and (2) such account is a blocked account to which only Lender may have access
(the “Blocked Account”); or (iv) directly by account debtor(s) to a lockbox
account (the “Lockbox”) owned by Lender or Borrower, and maintained in
Borrower’s or Lender’s name by a financial institution or other party acceptable
to Lender, which Lockbox shall also have an associated Blocked Account
(collectively, the “Lockbox Account”), with Lender to receive a lockbox control
agreement and/or a blocked account control agreement, each in form acceptable to
Lender, and as to which Lockbox Account only Lender may have access.
Hereinafter, the Post Office Box, the Blocked Account, and/or the Lockbox
Account are referred to as the “Collateral Control Account(s)”. Borrower hereby
grants to Lender a security interest in its interests in the Collateral Control
Account(s) and, without limitation, the items deposited therein and funds
therein, over which Collateral Control Account(s) Borrower shall have no control
and into which remittances and other collections and proceeds of Accounts and
other Collateral shall be deposited immediately upon their receipt.

 

19. With respect to any Blocked Account or Lockbox Account, Borrower (at its
expense) shall cause the provider of such account to deliver duplicate copies to
Lender on each Business Day (or Lender shall be provided with on-line access and
a password so that it can directly obtain copies) of (i) checks received in such
account, (ii) envelopes, remittance papers, and other detail which might be
included in the envelope with remittances, and (iii) an account batch listing
(or similar reporting) which details the sequence number, dollar amount of
checks, deposit total and account number credited for each deposit (all of the
foregoing, the “Remittance Reporting”). In the event that the provider of such
account will not deliver duplicate copies to Lender (or provide on-line access
to Lender), Borrower agrees to deliver to Lender copies of the Remittance
Reporting on each Business Day. Borrower acknowledges and agrees that
notwithstanding anything to the contrary contained in this Agreement,
remittances and other collections and proceeds of Accounts and other Collateral
made to such account shall not be deemed received by Lender (and the Obligations
shall not be credited nor shall Clearance Days commence) until Lender has
received the Remittance Reporting.

 

20. If instead, Lender in writing grants Borrower the revocable privilege to
collect, at Borrower’s expense, some or all of the payments or other proceeds of
Accounts and other Collateral, such privilege shall be upon the express
conditions that all such payments and other proceeds shall (a) be received by
Borrower in trust for Lender; (b) not be commingled with Borrower’s funds; (c)
be delivered to Lender in kind within twenty-four (24) hours after Borrower’s
receipt of the same; and (d) continue to be delivered to Lender until such time
as the Obligations are paid in full and this Agreement is terminated. Borrower’s
collection privilege as described above is subject to revocation by Lender at
any time and shall be automatically revoked upon the occurrence of an Event of
Default. Unless the instruments so received by Borrower are dishonored, Lender
shall credit the amount thereof against Borrower’s Obligations to Lender as set
forth in Paragraphs 3 and 4 above.

 

  Page 8 of 19 

 



 

21. Lender is hereby irrevocably appointed Borrower’s attorney-in-fact with
authority and power to: (A) endorse Borrower’s name on any checks, notes,
acceptances, money orders, drafts, or other forms of payment or security that
may come into Lender’s possession (whether checks or other forms of payment are
(i) in the name of Borrower, (ii) in any other name under which it now does
business or does business in the future, or (iii) in the names of its products
now or in the future, and Borrower additionally agrees not to make any protest
of any kind against Lender for negotiating such checks or other items described
herein); (B) sign Borrower’s name on any invoice or bill of lading related to
any Accounts, on drafts against account debtors, on schedules and assignments of
Accounts, on verification of Accounts, and notices to account debtors; (C)
establish a lockbox arrangement and/or following an Event of Default notify the
post office authorities to change the address for delivery of Borrower’s mail;
(D) following an Event of Default, receive and open all mail addressed to
Borrower and retain all mail relating to Lender’s security, forwarding all other
mail to Borrower; (E) send, whether in writing or by telephone, requests for
verification of Accounts; (F) following an Event of Default, with respect to
Accounts or other Collateral, extend the time of payment of, compromise or
settle, and adjust disputes and claims, upon any terms, which may include a
release of any account debtor or other obligor; (G) following an Event of
Default, make, settle and adjust all claims of Borrower’s policies of insurance
and make all decisions with respect thereto; (H) following an Event of Default,
qualify Borrower to do business in any state if Borrower shall promptly fail to
do so following request by Lender; (I) following an Event of Default and at any
other time as Lender may reasonably determine as necessary, if Borrower has
refused or failed to promptly do so, execute and deliver any documents which
Lender determines are reasonably necessary in order to protect the interests of
Lender hereunder; and (J) do all things necessary to carry out this Agreement.
Lender shall have the right at any time to enforce Borrower’s rights against the
account debtors and obligors, and Lender may bring all proceedings for
collection in Lender’s name or in Borrower’s name and may exercise Borrower’s
right of stoppage in transit, replevin, and reclamation.

 

22. If any property referred to or covered by any Account assigned to Lender
shall remain in, or revert to, Borrower’s possession, Borrower will forthwith
set it apart, mark and designate it as Lender’s Collateral and promptly notify
Lender.

 

23. Borrower will prepare and deliver to Lender its financial statements,
balance sheets, profit and loss statements (and may cause same to be delivered
from any guarantor of any of the Obligations or indebtedness hereunder,
“Guarantor”), and such other reports, analysis, operating data, and/or filings
required under securities law as Lender may from time to time reasonably request
orally or in writing, all in form acceptable to Lender, but in any event shall
provide the following:

 

  (a) Periodically as required by Lender, Reports of Assignment assigning all of
Borrower’s Accounts together with supporting documents for same as specified by
Lender;         (b) Quarterly 10Qs and 10Ks, as applicable, due within
forty-five (45) days of each quarter end;         (c) Monthly Accounts aging due
within five (5) days of month end;         (d) Monthly accounts payable aging
due within five (5) days of month end;         (e) Payroll tax receipts due
within ten (10) days of payment. All taxes must be paid when due;         (f)
Preliminary year-end financial statements due within sixty (60) days of fiscal
year end;         (g) Internally Prepared fiscal year-end financial statements
due within ninety (90) days of fiscal year end, and federal tax returns (of
Borrower and Guarantor) due within twenty-five (25) days of filing; and        
(h) Borrower shall provide Lender or cause to be provided to Lender a full,
complete and accurate detailed report of all of Borrower’s Inventory activity:
(1) on a monthly basis from Borrower (for Inventory in its possession), within
five (5) days of the end of the prior month; and (2) on a monthly basis from any
and all public warehouses in possession of any Inventory, within ten (10) days
of the end of the prior month.         (i) Borrower shall now and from time to
time hereafter, but not less frequently than monthly, execute and deliver to
Lender a detailed designation of Inventory from Borrower (for Inventory in is
possession) and any and all public warehouses, specifying the cost and, if
applicable, the market value of Borrower’s raw materials, work in process and
finished goods, and further specifying such other information as Lender may
request, with all such monthly information due within five (5) days of month end
from Borrower and within ten (10) days of month end from public warehouses.
Borrower shall promptly, in writing, notify Lender if any of Borrower’s
Inventory contains any labels, trademarks, tradenames or other identifying
characteristics which are the properties of third parties.         (j) Other
financial information or reports as Lender may reasonably require.

 

  Page 9 of 19 

 

 



24. Lender or its agents or employees shall have the right (during reasonable
business hours if prior to an Event of Default and, at any time, after an Event
of Default) to have access to Borrower’s premises, to examine, inspect and/or
audit any or all of Borrower’s books and records, including but not limited to
minute books, ledgers, records indicating, summarizing or evidencing the assets
(including Accounts, Inventory and Equipment) and liabilities, and all
information relating thereto, records indicating, summarizing or evidencing
Borrower’s business operations or financial condition, and all computer
programs, disc or tape files, printouts, runs and other computer prepared
information and the equipment containing such information, and permit Lender or
its employees or agents to copy and make extracts therefrom. Borrower hereby
irrevocably authorizes all accountants and third parties to disclose and deliver
to Lender at Borrower’s expense all financial information, books and records,
work papers, management reports and other information in their possession
relating to Borrower.

 

25. Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire, theft, explosion, sprinklers, and all other hazards and risks,
and in such amounts, as are ordinarily insured against by other owners in
similar businesses. Borrower shall also maintain business interruption, public
liability, product liability, and property damage insurance relating to
Borrower’s ownership and use of the Collateral, as well as insurance against
larceny, embezzlement, and criminal misappropriation. Additionally, Borrower
shall maintain workers’ compensation insurance coverage for all employees as
required by law. All such policies of insurance shall be in such form, with such
companies, and in such amounts as may be reasonably satisfactory to Lender. All
such policies of insurance (except those of public and product liability) shall
contain a 438BFU lender’s loss payable endorsement or comparable endorsement, in
a form satisfactory to Lender, showing Lender as additional loss payee thereof
(and with respect to public and product liability shall contain an additional
insured endorsement or comparable endorsement, in a form satisfactory to
Lender), and shall contain a waiver of warranties, and shall specify that the
insurer must give at least thirty (30) days’ prior written notice to Lender
before canceling its policy for any reason. Borrower shall deliver to Lender
certified copies of such policies of insurance and evidence of the payment of
all premiums therefor. All proceeds payable under any such policy shall be
payable to Lender to be applied on account of the Obligations. Unless Borrower
provides Lender with evidence of the insurance coverage as required by this
Agreement, Lender may purchase such insurance at Borrower’s expense to protect
Lender’s interests. This insurance may, but need not, also protect Borrower’s
interests. If any Collateral becomes damaged, the insurance coverage that Lender
purchases may not pay any claim Borrower makes or any claim made against
Borrower. Borrower may later cancel this coverage after providing evidence that
Borrower has obtained property coverage elsewhere. Borrower is responsible for
the cost of any insurance purchased by Lender, which shall constitute Lender
Expenses (as defined in Paragraph 26). The cost of obtaining of this insurance
may, at Lender’s option, be charged as an Advance and added to the Obligations
regardless of whether an Overadvance results. If the cost is added to the
Obligations, the Rate will apply to this added amount. The effective date of
coverage may be the date on which Borrower’s prior coverage lapsed or the date
Borrower failed to provide proof of coverage. The insurance coverage that Lender
purchases may be considerably more expensive than the insurance coverage that
Borrower could obtain and may not satisfy any need for property damage coverage
or any mandatory liability insurance requirements imposed by Borrower’s
contractual arrangements or applicable law.

 





  Page 10 of 19 

 

 

26. Borrower promises and agrees to pay all costs and expenses and all
attorneys’ fees reasonably incurred by Lender in connection with and in any way
related to this Agreement or the Loan Documents (whether for legal services
incurred by and expenses from outside counsel and/or from in-house counsel) or
the transactions contemplated thereby (including without limitation title
searches, title reports, title insurance, recording fees, filing fees,
publication fees, appraisals, and the prosecution of motions or actions seeking
relief from any stay or restraint under the United States Bankruptcy Code from
pursuing any remedy hereunder), whether or not suit between Borrower and/or any
Guarantor, on the one hand, and Lender, on the other hand, is brought. Borrower
shall pay to Lender all costs reasonably incurred by Lender for the purpose of
enforcing Lender’s rights hereunder and under the Loan Documents, including
without limitation: (a) costs of foreclosure; (b) costs of obtaining money
damages; and (c) a reasonable fee for the services of attorneys employed by
Lender, whether outside counsel or in house counsel, for any purpose related to
this Agreement, the Loan Documents or the Obligations, including consultation,
drafting documents, sending notices or instituting, prosecuting or defending
litigation or arbitration, and in the case of bankruptcy, without limitation, in
providing debtor-in possession financing, in seeking relief from the automatic
stay, and in prosecuting a complaint to determine dischargeability and other
matters to enforce Lender’s rights; and (d) costs, and expenses of third party
claims or any other suit paid or incurred by Lender in enforcing or defending
the Loan Documents and adjusting or settling disputes and claims with account
debtors with respect to the Accounts; and Lender’s attorneys’ fees and expenses
incurred in advising, structuring, drafting, reviewing, administering, amending,
terminating, enforcing the Obligations (all of the foregoing together with any
other costs, expenses, and attorneys’ fees set forth in this Agreement and the
Loan Documents, “Lender Expenses”). At Lender’s option, Lender Expenses may be
charged as an Advance and added to the Obligations regardless of whether an
Overadvance will result.

 

27. Borrower shall require and use its best efforts to ensure compliance by all
operators and occupants of the Premises with all applicable Environmental Laws
(as defined in Paragraph 28). Borrower agrees to defend, indemnify, save, and
hold Lender and its officers, employees, and agents harmless against all
obligations, demands, claims, and liabilities claimed or asserted by any other
person arising out of or relating to discharges or releases of Hazardous
Substance or Hazardous Waste (both as defined in Paragraph 28) into the
environment, including ambient air, surface water, ground water, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Substance or Hazardous
Waste or the clean-up or other remediation thereof, and all losses (including
without limitation attorneys’ fees and legal and other costs from outside
counsel or in-house counsel) in any way suffered, incurred, or paid by Lender as
a result of or in any way arising out of, following, or consequential thereto;
provided, however, that no such indemnification shall apply with respect to any
liability directly arising out of the gross negligence or willful misconduct on
the part of Lender or any of its officers, employees and agents in connection
with Hazardous Waste or Hazardous Substance.

 

28. “Environmental Laws” means all federal, state, local and foreign statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or other governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or waste into the environment,
including ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, petroleum or
petroleum products, chemicals, or industrial, toxic or hazardous substances or
waste or the clean-up or other remediation thereof, including without limitation
42 U.S.C. 9601 (14), Comprehensive Environmental Response, Compensation and
Liability Act of 1980 set forth at 42 U.S.C. 9601 et seq. (“CERCLA”), or the
Resource Conservation and Recovery Act of 1986 set forth at 42 U.S.C. 9601 et
seq. (“RCRA”) and all successor statutes and amendments thereto. “Hazardous
Substance” or “Hazardous Waste” means any hazardous waste or hazardous
substance, as defined in 42 U.S.C. 9601 (14) or any successor statute, all as
amended from time to time.

 

  Page 11 of 19 

 

 

29. Without limiting any other portion of this Agreement, all Borrower’s
indebtedness and Obligations shall automatically accelerate and become
immediately due and payable, and the revocable collection privilege referred to
in Paragraph 20, if applicable, shall be automatically revoked, upon termination
(by lapse of time or otherwise) of this Agreement or upon the happening of any
one of the following which shall constitute an “Event of Default”:

 

(a) Borrower’s or any Guarantor’s failure to make any payment of any or all of
the Obligations to Lender when due;

 

(b) The occurrence of an Overadvance unless waived by Lender in writing;

 

(c) Any change in Borrower’s business (including, without limitation, the
ownership thereof) or financial condition or that of any Guarantor, or any
change in Borrower’s ability to pay and perform the Obligations when due, or any
decline in the Value of any property given to Lender as security;

 

(d) Any change in the perfection or priority of any security interest in any
Collateral of Borrower or collateral of any Guarantor, or any change in Lender’s
rights and remedies hereunder or under the Loan Documents;

 

(e) Borrower or any Guarantor fails or neglects to perform, keep, or observe, or
is in breach of any term, provision, condition, covenant, or agreement contained
in this Agreement, or any of the Loan Documents, or in any other present or
future agreement between Borrower or any Guarantor, on the one hand, and Lender,
on the other hand; any default by Borrower or any Guarantor under, or breach or
violation of, any warranty, representation, obligation, agreement, condition or
undertaking contained herein or in any of the Loan Documents which Borrower or
any Guarantor now or hereafter executes and delivers to Lender, or which
Borrower or any Guarantor now or hereafter causes to be executed and delivered
to Lender; If an Event of Default occurs under this Paragraph 29(e) and provided
that such Event of Default is not otherwise a specified Event of Default under
any other subsection of this Paragraph 29, Borrower (if such an Event of Default
is curable) shall have ten (10) days to cure such an Event of Default occurring
solely under this Paragraph 29(e);

 

(f) The withdrawal or cancellation of (1) any guaranty of, or any validity
agreement or support agreement relating to, the Obligations; or (2) the
termination of, or breach of the terms of, any subordination agreement whereby
any indebtedness and/or liens is subordinated to Borrower’s Obligations and/or
Lender’s liens on the Collateral or collateral of any Guarantor;

 

(g) Borrower or any Guarantor ceases to do business as a going concern, makes an
assignment of any property for the benefit of creditors, or fails to pay its
debts or obligations as they become due or otherwise becomes insolvent;

 

(h) The filing by or against Borrower or any Guarantor of any petition or
application in bankruptcy, reorganization, arrangement, trusteeship or
receivership, or other insolvency relief, whether under the United States
Bankruptcy Code or otherwise, or the appointment of a trustee or receiver over
all or any part of the property or business of Borrower or any Guarantor;

 

(i) Any of the property or Collateral covered by any of the security agreements
given or caused to be given by Borrower or any Guarantor to Lender is lost,
secreted, misused, destroyed, transferred, or disposed of or is located in any
state other than the Collateral State(s) unless Lender has so agreed in writing;

 

(j) Borrower’s or any Guarantor’s failure to comply with any, or become subject
to any administrative or judicial proceeding under, any federal, state or local
(1) hazardous waste or environmental law; (2) asset forfeiture law; or (3) other
law, where noncompliance may have any effect on the Collateral;

 

(k) Lender’s receipt, at any time following the Effective Date of a report from
the Secretary of State indicating that Lender’s security interest in the
Collateral or collateral of any Guarantor is not prior to all other security
interests or encumbrances;

 

  Page 12 of 19 

 

 

(l) Failure to provide Lender with a waiver and consent from the owner or lessor
of any now or hereafter existing Premises or a bailment agreement or
warehouseman’s waiver from the owner, lessor or operator of any now or hereafter
existing Premises as applicable, including following the addition of a new
Premises or a change in (1) the location of any of Borrower’s Premises; or (2)
the ownership of any of the Premises;

 

(m) Any delinquency on Borrower’s or any Guarantor’s part in paying any tax when
it comes due;

 

(n) Borrower makes any prohibited payment on account of indebtedness that has
been subordinated in right to payment to the payment of the Obligations;

 

(o) Borrower or any Guarantor defaults in the payment or performance under any
of its material third party agreements, or any material third party agreement to
which either is party is cancelled, matures or terminates, and which
circumstances would have a negative effect on either of such parties;

 

(p) Borrower or any Guarantor is enjoined, restrained, or in any way prevented
by court order from continuing to conduct all or any part of its business
affairs;

 

(q) A judgment or other claim is entered against Borrower or any Guarantor or
becomes a lien or encumbrance upon any property of Borrower or any Guarantor;

 

(r) Any property of Borrower or any Guarantor is attached, seized, subjected to
a writ or distress warrant or is levied upon;

 

(s) A notice of lien, levy or assessment is filed with respect to any property
of Borrower or any Guarantor by any governmental authority, or any debts owing
to any governmental authority becomes a lien upon any of such property; or

 

(t) An event of default under any of the Loan Documents or in connection with
any of the Obligations shall be an Event of Default under this Agreement, and
vice versa.

 

30. Upon the occurrence of any Event of Default described in Paragraph 29, all
Obligations shall, without notice or demand, become immediately due and payable
at Lender’s option. Thereafter, all amounts outstanding shall bear interest at
the rate of an additional four percent (4.00%) per annum in excess of the Rate
(the “Default Rate”). Lender may, upon the occurrence of an Event of Default,
exercise and all rights and remedies pursuant to the laws of the State of
California, the UCC, the Loan Documents or other applicable law, and Lender may
cease making Advances or extending credit to or for the benefit of Borrower
under this Agreement, the Loan Documents, or any other agreement between
Borrower and Lender. Lender may, upon the occurrence of an Event of Default,
revoke Borrower’s right (as permitted in this Agreement) to sell, license or
otherwise dispose of any of the Collateral including, without limitation, (a)
its right to sell Inventory in the ordinary course of business free and clear of
Lender’s security interest therein, and (b) Borrower’s right to grant
non-exclusive licenses of the Collateral in the ordinary course of business.
Upon the occurrence of any such Event of Default, Lender may immediately, or at
any time or times thereafter, without any demand or notice to Borrower or any
Guarantor and without advertisement or notice, all of which are expressly
waived, commence an action for the recovery of any and all such Obligations,
commence proceedings, without giving any warranties of merchantability, fitness
for purpose, title or similar warranty, to sell, lease or otherwise dispose of
any and all Collateral covered by this Agreement and by all security agreements
given or caused to be given by Borrower to Lender or, without legal proceedings,
enter such places as any of such Collateral may be found and take possession of
such Collateral and sell the same. Lender is hereby granted an irrevocable
license or other right to use, without charge, Borrower’s labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any property of a similar nature, as
it pertains to the Collateral, in completing production of, advertising for
sale, and selling any Collateral and Borrower’s rights under all licenses shall
inure to Lender’s benefit. Such Collateral may be sold where it is located at
the time of the breach or default, or elsewhere, at public or private sale, for
cash, upon credit or otherwise at Lender’s sole option and discretion. With
respect to any of Borrower’s owned or leased Premises, Borrower hereby grants
Lender a license to enter into possession of such Premises and to occupy the
same, without charge, for up to one hundred twenty (120) days in order to
exercise any of Lender’s rights or remedies provided herein or in any of the
other Loan Documents, at law, in equity, or otherwise. Lender and Borrower waive
any requirements that such property be physically present at the place of sale.
Lender shall provide Borrower such notice of any private or public sale as may
be reasonable. Lender has no obligation to clean up or otherwise prepare the
Collateral for sale. Lender may specifically disclaim any warranties of title or
any similar warranty. Any person, including Lender, may purchase at any such
sale, free from any right of redemption which is expressly waived by Borrower,
and if Lender is the purchaser, may turn all or part of any of Borrower’s
indebtedness to Lender in toward payment of the purchase price. The proceeds of
any such sale or other disposition shall be applied, first, to all costs,
charges and expenses incurred in taking, removing, holding, repairing and
selling such Collateral, including without limitation, all attorneys’ fees and
costs incurred by Lender, and second, to the payment of all Obligations, whether
due, or to become due, and whether arising under this Agreement or otherwise.
The surplus, if any, shall be delivered to Borrower or as otherwise required by
applicable law. Borrower shall pay any deficiency forthwith.

 

  Page 13 of 19 

 

 

31. Borrower waives presentment, demand, protest, and notice of dishonor as to
any instrument. Borrower consents to any extensions, modifications, allowances,
compromises or releases of security which Lender may grant, none of which shall
release Borrower or any Guarantor from, or affect, any of Borrower’s or any
Guarantor’s obligations.

 

32. This Agreement shall be effective on the Effective Date and shall remain in
full force and effect for a period of twelve (12) month(s) (the “Basic Term”).
Notwithstanding the preceding sentence, this Agreement shall be renewed
automatically for successive periods (each, a “Renewal Term”) equal to the Basic
Term unless this Agreement is terminated by Borrower giving written notice (a
“Termination Notice”) to Lender specifying such termination. Termination Notices
shall be given by the means specified in Paragraph 35 specifying such
termination not less than thirty (30) days prior to the effective date of such
termination, addressed to Lender at the address set forth herein, and the
termination shall be effective as of the date fixed in such notice.
Notwithstanding the foregoing, Lender reserves the right to terminate this
Agreement at Lender’s sole discretion upon giving ninety (90) days’ prior
written notice to Borrower or should an Event of Default occur, Lender may
terminate this Agreement at any time without prior notice. After termination and
when Lender has finally received all sums due on account of the Obligations,
Lender shall reassign to Borrower all Collateral held by Lender, and shall
execute a cancellation of, and/or reconveyance under, all security agreements
given by Borrower to Lender.

 

33. If the Obligations are prepaid in full on a final basis prior to the end of
the Basic Term or any Renewal Term, a “Prepayment” shall be deemed to have
occurred. In the event that such Prepayment shall have occurred, Borrower shall
pay to Lender a prepayment fee in an amount equal to the Minimum Monthly
Interest Payment times the amount of months remaining in the then applicable
Basic Term or Renewal Term if such Prepayment occurs at any time including
during a Renewal Term (the “Prepayment Fee”), provided, that the Prepayment Fee
shall be waived if a Prepayment occurs after the first six (6) months of the
applicable Basic Term or Renewal Term, and, provided further, that there shall
be no Prepayment Fee if (pursuant to Paragraph 32) Lender in its sole discretion
terminates this Agreement in the absence of an Event of Default upon giving 90
days’ prior written notice to Borrower. In addition, Borrower shall also pay any
prepayment fees provided for in any other agreement with Lender. The Prepayment
Fee provided for in this Section 33 and in any other agreements with Lender
shall be deemed included in the Obligations. A Prepayment may be deemed to have
occurred regardless of whether such payment or other reduction (a) is voluntary
or involuntary; (b) is occasioned by Lender’s acceleration of the Obligations or
demand hereunder; (c) is made by Borrower or other third party, including any
Guarantor; (d) results from Lender’s receipt or collection of proceeds of
Collateral, including insurance proceeds or condemnation awards; (e) results
from Lender’s exercise of Lender’s right of setoff; and/or (f) is made during a
bankruptcy, insolvency, reorganization or other proceeding, or is made pursuant
to any plan of reorganization or liquidation.

 

34. Lender may, in its discretion, institute reserves or make Advances under
this Agreement or under any other agreements evidencing the Obligations in
connection with amounts due from Borrower or any Guarantor to Lender under this
Agreement or under any other agreements evidencing the Obligations. Lender may
at its option to protect the interests of Lender institute reserves or advance
sums to Borrower or any Guarantor under the Agreement or under any other
agreements evidencing the Obligations and pay such sums directly to a third
party (including in the event there is an obligation owed by Borrower or any
Guarantor to the third party or in the event the third party is also a borrower
of Lender).

 

  Page 14 of 19 

 

 

35. All notices or demands hereunder shall be in writing and may be made, and
deemed to be given, as follows: (a) if delivered in person or by courier
(overnight or otherwise), on the date when it is delivered; (b) if by facsimile,
when received at the correct number (proof of which shall be an original
facsimile transmission confirmation slip or equivalent); or (c) if sent by
certified or registered mail or the equivalent, on the earlier of the date such
mail is actually delivered or three (3) days after deposit thereof in the mail,
unless the date of actual delivery or such date three (3) days after deposit
thereof in the mail (as applicable) is not a business day in which case such
communication shall be deemed given and effective on the first following
business day. Any such notice or communication given hereunder shall be
addressed to the intended recipient at its address or facsimile number specified
in the preamble to this Agreement. The parties hereto may change the address or
at which they are to receive notices hereunder, by notice in writing in the
foregoing manner given to the other.

 

36. Borrower has the risk of loss of the Collateral. Lender shall not be liable
or responsible for the safekeeping of any Collateral. Lender shall not be
responsible for any lost profits of Borrower arising from any breach of
contract, tort, or any other wrong arising from the establishment,
administration, or collection of the Obligations. Lender has no duty to collect
any income accruing on the Collateral or to preserve any rights relating to the
Collateral.

 

37. Borrower hereby releases and exculpates Lender, Lender’s officers,
employees, agents, designees, attorneys, directors, shareholders, and
accountants (the “Lender Parties”) from any liability arising from any acts
under this Agreement, the documents executed in connection with this Agreement
or subsequent to this Agreement or in furtherance thereof (each individually and
collectively the “Loan Documents”), whether of omission or commission, and
whether based upon any error of judgment or mistake of law or fact, except to
the extent of any liability caused by any of the Lender Parties’ gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction, but in no event shall the Lender Parties have any liability to
Borrower for lost profits or other special or consequential damages. Borrower
agrees to indemnify the Lender Parties against, and hold each of them harmless
from, any liability of any kind or nature, including attorneys’ fees and
Lender’s Expenses which may be imposed upon, incurred by, or asserted against
any of the Lender Parties, in any way relating to or arising out of this
Agreement or the transactions contemplated hereby, except to the extent of any
liability caused by any of the Lender Parties’ gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction, with the
foregoing indemnity and hold harmless to survive termination of this Agreement
and payment and performance of the Obligations and continue thereafter.

 

38. If there are two or more Borrowers, then (a) Advances and other Obligations
hereunder shall be deemed to be made to and incurred by each and all Borrowers
and each Borrower shall be jointly and severally obligated to repay the Advances
and other Obligations; (b) each Borrower jointly and severally makes, and is
liable for, each and every warranty, representation, obligation, covenant and
undertaking under this Agreement; (c) when permitted by the context, the word
“Borrower” shall include and mean all, or any one of the undersigned Borrowers;
(d) each Borrower hereby waives its rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to any Borrower by reason of Sections 2787 to 2855,
inclusive of the California Civil Code or similar provision; (e) each Borrower
waives all rights and defenses it may have if this Agreement is secured by real
property, which means, among other things: (1) Lender may collect from any
Borrower without first foreclosing on any real or personal property collateral
pledged by Borrower; and (2) if Lender forecloses on any real property
collateral pledged by any Borrower: (i) the amount of the debt may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price; and (ii) Lender may
collect from any Borrower even if Lender, by foreclosing on the real property
collateral, has destroyed any right any Borrower may have to collect from any
other Borrower. This is an unconditional and irrevocable waiver of any rights
and defenses any Borrower may have because Borrower’s debt is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, or 726 of the Code of Civil
Procedure or similar provisions; (f) each Borrower waives all rights and
defenses arising out of an election of remedies by Lender, even though that
election of remedies, such as a non-judicial foreclosure with respect to
security for a guaranteed obligation, has destroyed any Borrower’s rights of
subrogation and reimbursement against the principal by the operation of Section
580d of the Code of Civil Procedure or otherwise, and each Borrower further
waives any and all benefits or defenses, if any, arising directly or indirectly
under any one or more of Sections 3116, 3118, 3119, 3419, 3605, 9504, 9505, and
9507 of the California Uniform Commercial Code or similar provisions; and (g)
each Borrower hereby agrees that it is jointly and severally, directly, and
primarily liable to Lender for payment and performance in full of all duties,
obligations, and liabilities under this Agreement and each other document,
instrument, and agreement entered into by any Borrower with or in favor of
Lender in connection herewith, and that such liability is independent of the
duties, obligations, and liabilities of any other Borrower or any other
Guarantor, as applicable. Each reference herein to Borrower shall mean each and
every Borrower that is a party hereto, individually and collectively, jointly
and severally.

 

  Page 15 of 19 

 

 

39. Borrower consents to Lender’s use of Borrower’s company names and logos in
Lender’s written and oral presentations, including in Lender’s advertising,
promotional, and marketing materials, client lists, news releases, and Web site.
In connection with any client references in such written or oral presentations,
Borrower consents to the use of individual names and quotations. Borrower’s
consents herein shall survive termination of this Agreement until such time that
Borrower delivers, and Lender receives, written revocation of such consents.

 

40. Lender’s rights and remedies under this Agreement and all security
agreements shall be cumulative and Lender shall have all other rights and
remedies not inconsistent therewith as provided by law; no exercise by Lender of
one right or remedy shall be deemed an election and no waiver by Lender of any
default on Borrower’s part shall be deemed a continuing waiver or course of
dealing. No delay or omission by Lender shall constitute a waiver or election.
This Agreement shall be binding on the Effective Date and this Agreement shall
bind and inure to the benefit of heirs, legatees, executors, administrators,
successors, and assigns of Lender and shall bind all parties, which become bound
as a borrower to this Agreement. Lender may assign any and all of Lender’s
rights and interests under this Agreement. However, Borrower may not assign this
Agreement or any rights hereunder without Lender’s prior written consent. No
such consent by Lender shall release Borrower or any Guarantor. Lender reserves
the right to sell, assign, transfer, negotiate, or grant participations in all
or any part of, or any interest in, Lender’s rights and benefits under each of
the documents executed herewith or hereafter. In connection therewith, Lender
may disclose all documents and information that Lender now has or may hereafter
acquire relating to any credit extended by Lender to Borrower, or about Borrower
or Borrower’s business, any Guarantor or the business of any such Guarantor, or
any Collateral hereunder. If an assignment is made by Lender, Borrower shall
render performance under this Agreement to such assignee. Borrower waives and
will not assert against any assignee any claims, defenses or set-offs that
Borrower could assert against Lender except defenses that cannot be waived.

 

41. Paragraphs and paragraph numbers have been set forth herein for convenience
only; unless the contrary is compelled by the context, everything contained in
each paragraph applies equally to all paragraphs herein. Neither this Agreement
nor any uncertainty, or ambiguity herein shall be construed or resolved against
Lender or Borrower whether under any rule of construction or otherwise; on the
contrary, this Agreement has been reviewed by all parties and shall be construed
and interpreted according to the ordinary meaning of the words so used as to
fairly accomplish the purposes and intentions of all parties hereto. When
permitted by the context, the singular includes the plural and vice versa. No
reference to “proceeds” in this Agreement authorizes any sale, transfer, or
other disposition of the Collateral by Borrower (except for sales of Inventory
in the ordinary course of business but subject to the terms of Paragraph 30).
“Includes” and “including” are not limiting. “Or” is not exclusive. “All”
includes “any” and “any” includes “all”. Any reference herein to a “writing”, a
“written document”, or an executed document shall also mean an “authenticated”
writing or document or “authentication” (as defined in the UCC) unless Lender
shall otherwise require an original writing.

 

42. This Agreement and all transactions contemplated hereunder and/or evidenced
hereby shall be governed by, construed under, and enforced in accordance with
the internal laws of the State of California without giving effect to conflicts
of law principles. This Agreement and all agreements relating to the subject
matter hereof are the product of negotiation and preparation by and among each
party and its respective attorneys, and shall be construed accordingly. The
parties waive the provisions of California Civil Code §1654 or similar
provision.

 

43. Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations shall be made, and all financial
statements required to be delivered hereunder shall be prepared in accordance
with GAAP (as in effect in the United States). All other terms contained in this
Agreement, which are not specifically defined herein, shall have the meanings
provided in the UCC to the extent the same are used herein. “GAAP” means
generally accepted accounting principles (as in effect in the United States) set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and pronouncements of the
Financial Accounting Standards Board (or any successor authority) that are
applicable as of the date of determination.

 

  Page 16 of 19 

 

 

44. Any Collateral pledged to Lender to secure any of the Obligations of
Borrower under this Agreement shall also secure any of the other Obligations of
Borrower to Lender under any other agreements between Borrower and Lender,
except that any real property pledged to secure any Obligations of Borrower
under this Agreement shall only secure any other Obligation of Borrower if
Lender specifically so agrees in writing.

 

45. Each and every provision of this Agreement shall be severable from every
other provision for the purposes of determining legal enforceability of any such
provision or provisions.

 

46. This Agreement, together with the Loan Documents, embodies the entire
agreement and understanding among and between the parties hereto with respect to
the subject matter hereof and thereof, and supersedes all prior or
contemporaneous agreements and understandings between said parties, verbal or
written, express or implied, relating to the subject matter hereof. No promises
of any kind have been made by Lender or any third party to induce Borrower to
execute this Agreement or the Loan Documents. No course of dealing, course of
performance or trade usage, and no parol evidence of any nature, shall be used
to supplement or modify any terms of this Agreement or the Loan Documents.
Neither this Agreement nor any provisions hereof may be changed, waived,
discharged, or terminated, nor may any consent to the departure from the terms
hereof be given, orally (even if supported by new consideration), but may only
be by an instrument in writing signed by all parties to this Agreement. Any
waiver or consent so given shall be effective only in the specific instance and
for the specific purpose for which given.

 

47. This Agreement and any of the Loan Documents may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
signatures were upon the same instrument. This Agreement and any of the Loan
Documents, or a signature page thereto intended to be attached to a copy of this
Agreement or any of the Loan Documents, signed and transmitted by facsimile
machine, telecopier, or other electronic means (including via transmittal of an
e-mail or a ‘‘pdf ‘ file) shall be deemed and treated as an original document.
The signature of any person thereon, for purposes hereof, is to be considered as
an original signature, and the document transmitted is to be considered to have
the same binding effect as an original signature on an original document. At the
request of any party hereto, any facsimile, telecopy or other electronic
document is to be re-executed in original form by the persons who executed the
facsimile, telecopy of other electronic document. No party hereto may raise the
use of a facsimile machine, telecopier, or other electronic means or the fact
that any signature was transmitted through the use of a facsimile machine,
telecopier, or other electronic means as a defense to the enforcement of this
Agreement or any of the Loan Documents.

 

48. If the incurrence or payment of the Obligations by Borrower or any Guarantor
or the transfer by either or both of such parties to Lender of any property of
either or both such parties should for any reason subsequently be declared to be
void or voidable under any state or federal law relating to creditor’s rights,
including provisions of the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended, and any successor statute relating to fraudulent conveyances,
preferences, and other voidable or recoverable payments or money or transfers or
property (collectively, a “Voidable Transfer”), and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice or its counsel, then, as to any such Voidable
Transfer or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys’ fees of Lender
related thereto, the liability of Borrower or such Guarantor automatically shall
be revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.

 

49. The parties hereby agree that (a) this Agreement is entered into and that
Borrower’s performance to Lender occurs at San Jose, California; and (b) all
actions or proceedings arising in connection with this Agreement and/or the Loan
Documents shall be tried and litigated only in the State and Federal courts
located in the County of Santa Clara, State of California or, at the sole option
of Lender, in any other court in which Lender shall initiate legal or equitable
proceedings and which has subject matter jurisdiction over the matter in
controversy. Each of Borrower and Lender waives, to the extent permitted under
applicable law, any right each may have to assert the doctrine of forum non
conveniens or to object to venue to the extent any proceeding is brought in
accordance with this section. BORROWER AND LENDER HEREBY WAIVE ANY RIGHT TO A
JURY TRIAL IN ANY ACTION HEREUNDER OR UNDER THE LOAN DOCUMENTS OR ARISING OUT OF
THE TRANSACTIONS BETWEEN BORROWER AND LENDER.

 

  Page 17 of 19 

 

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY, if the above waiver of the right to a
trial by jury is not enforceable, the parties hereto agree that any and all
disputes or controversies of any nature between them arising at any time shall
be decided by a reference to a private judge, mutually selected by the parties
(or, if they cannot agree, by the Presiding Judge of the Santa Clara County,
California Superior Court) appointed in accordance with California Code of Civil
Procedure §638 as such section may be amended and/or re-numbered from time to
time (or pursuant to comparable provisions of federal law if the dispute falls
within the exclusive jurisdiction of the federal courts), sitting without a
jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceeding shall be conducted pursuant
to and in accordance with the provisions of California Code of Civil Procedure
§§638 through 645.1 inclusive, as such sections may be amended and/or
re-numbered from time to time. No provision of this Section shall limit the
right of any party (a) to exercise self-help remedies (including setoff), (b) to
foreclose against or sell any collateral, by power of sale or otherwise, or (c)
to obtain or oppose provisional or ancillary remedies from a court of competent
jurisdiction before, after or during the pendency of a reference. The exercise
of, or opposition to, any such remedy does not waive the right of any party to
reference pursuant to this Section. In the event of any challenge to the
legality or enforceability of this Section, the prevailing party shall be
entitled to recover the costs and expenses, including reasonable attorneys’
fees, incurred by it in connection therewith.

 

This Loan and Security Agreement is subject to the terms and conditions set
forth in Addendum A attached hereto and made a part hereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan and Security
Agreement to be executed as of the date first set forth above.

 

NEPHROS, INC., TECH CAPITAL, LLC, A Delaware corporation A California limited
liability company (“Borrower”) (“Lender”)         By: /s/ Daron Evans By: /s/
Jeffrey Johnson   Daron Evans   Jeffrey Johnson Its: President & Chief Executive
Officer Its: Sr. Vice President & Division Manager

 

  Page 18 of 19 

 

 

Addendum A to Loan and Security Agreement

 

Pursuant to this Addendum A to Loan and Security Agreement (this “Addendum”),
the foregoing Loan and Security Agreement (the “Agreement”) by and between TECH
CAPITAL, LLC, a California limited liability company (“Lender”) and NEPHROS,
INC., a Delaware corporation (“Borrower”) is hereby amended and/or supplemented
by the following terms and conditions set forth below.

 

1. The following new Paragraph is hereby added to the Agreement:

 

“50. Borrower has disclosed to Lender that it has entered into those certain
“11% Unsecured Promissory Notes” issued during June, 2016 (individually and
collectively, the “Subordinated Notes”) with various noteholders (individually
and collectively, the “Noteholders”), with the aggregate original principal
amount of such Subordinated Notes totaling $1,187,000 (individually and
collectively, the “Existing Subordinated Debt). Borrower hereby agrees that the
Subordinated Notes (or any documents evidencing same or relating thereto) shall
not, without the prior written consent of Lender, be modified or amended. So
long as no Event of Default exists under this Agreement, Borrower may make
regularly scheduled interest only payments (at an aggregate interest rate not
greater than 11% per annum) on the Existing Subordinated Debt to the Noteholders
pursuant to the terms the Subordinated Notes (reviewed and approved by Lender),
but no other payments (including no principal payments), fees or other
compensation of any kind. In connection with the Subordinated Notes, Borrower
hereby irrevocably authorizes Lender (at its option, but without obligation)
from time to time: (a) to institute a reserve under the Borrowing Base for
upcoming payments due thereunder; and (b) to make any and all payments due
thereunder.

 

2. Conditions Precedent to Initial Advance. The following are hereby added to
the Agreement as conditions precedent to the initial Advance, with any such
unfulfilled conditions precedent (unless waived by Lender) to become conditions
subsequent to be immediately satisfied :

 

(a) The delivery, execution, resolution and/or completion (as applicable), to
Lender’s satisfaction, of all other documents, matters or acts required by
Lender in connection with the transactions contemplated by this Agreement
(including without limitation the below noted documents, matters or acts), and
Lender’s execution of this Agreement:

 

  (1) Lender’s receipt of the following from Borrower’s subsidiary Nephros
International Limited:



    (i) General Continuing Guaranty;     (ii) Security Agreement (All Assets);
and     (iii) Secretary’sCertificate Guaranty Resolution.



  (2) Lender’s receipt of an executed Validity and Support Agreement from Andy
Astor;   (3) Lender’s receipt of an executed Warehouse Bailment Agreement in its
favor from LansdaleWarehouse Co Inc.;   (4) Lender’s receipt of executed Debt
Subordination Agreements in its favor from Lambda Investors LLC and Kash Flow 18
LLC;   (5) Borrower’s satisfaction of all “Conditions” and other requirements
set forth in that certain “Summary of Terms (Revised)” dated August 1, 2017.

 

(b) Lender’s receipt of the initial Loan Fee. (c) The loan facility contemplated
by this Agreement and the Loan Documents shall have closed and the initial
Advance hereunder shall have occurred no later than August 31, 2017.

 

3. Conditions Subsequent. The following are hereby added as conditions
subsequent to continued Advances under the Agreement and any other loan
documents evidencing the Obligations: [None]

 

 

 



 

